DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
This action is in response to the amendment received on 3/30/2021.  The amendment has been entered.
The present application is being examined under the pre-AIA  first to invent provisions.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The introduction of new matter required a new rejection under 112a.  Further, the reference still teaches the newly amended portions as can be found in the updated rejection below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. 
The specification as filed fails to provide support for the claimed limitation “….and wherein the second conductive layer including a convex end portion in contact with the barrier 
Furthermore, the drawing (Fig. 1) does not clearly depict that whether the peak 121V is convex.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor regards as the invention. Claim 16 recites the limitation “the convex portion” at line 2.  It is unclear as to what element said limitation is referring to.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20190326315: hereinafter Lee), of record.
Regarding claim 1, Lee teaches (e.g. Fig. 9 and Fig.10) a vertical semiconductor device, comprising: a lower structure (substrate 10); a multi-layer stack structure (Fig. 9 shows a multi-layer stacked structure – hereinafter MSS) including a source layer (layer SCP3 – hereinafter SL) formed over the lower structure (10) and gate electrodes (gate electrodes EGE, GGE, CGE, SGE; e.g. paragraphs 0048, 0049; hereinafter ‘GE’) formed over the source layer (SL); a vertical structure (vertical semiconductor patterns VS, DVS1, DVS2; e.g. paragraph 71; hereinafter “VST”) penetrating the multi-layer stack structure (MSS) and including a channel layer (VS may be used as channels; e.g. paragraph 68 – hereafter CL) insulated (Cell data storage pattern DSP which includes insulating layer BLKd and insulates channel CL from SL; e.g. paragraph 60, 61) from the source layer (SL); a vertical source line (source contact plug, CSPLG; e.g. paragraph 0082, hereafter VSL) spaced apart from the vertical structure (VST) to penetrate the multi-layer stack structure (MSS) and contacting the source layer (SL); and a horizontal source channel contact (SCP1 and SCP2 and support patterns 341 and 342 – hereafter HSCC) coupling the source layer (SL)  and the channel layer (CL) and including a first conductive layer (SCP1, SCP2 - hereafter FCL) and a second conductive layer (layers 341, 342 – hereafter SCL) that include different dopants (FCL contains Phosphorous or Arsenic dopant; SCL contains carbon dopant; e.g. paragraphs 54,56) and a barrier oxide (barrier oxide has been highlighted in Fig. B annotated below) formed on the first (FCL) and second (SCL) conductive layers, wherein the first conductive layer (FCL) including a concave end portion (Fig. B shows that the end portion of the first conductive layer FCL is concave and it is in contact with barrier oxide) in contact with the barrier oxide, and wherein the second conductive layer (SCL) including a convex end portion (the left and right ends of elements 341 and 342 protrude into element SCP1 creating a convex like shape) in contact with the barrier oxide (elements 341 and 341 are in contact with element 350b which is barrier oxide).


    PNG
    media_image1.png
    572
    688
    media_image1.png
    Greyscale

  
    PNG
    media_image2.png
    390
    753
    media_image2.png
    Greyscale

Regarding claim 2, Lee teaches that the vertical semiconductor device of claim 1, wherein the first conductive layer (FCL) is positioned between the channel layer (CL)  and the SCL), and the first conductive layer (FCL) has a shape surrounding  (Fig. A annotated below is zoomed version of Fig. 9 annotated above. Fig. A shows how FCL is positioned between the CL and the SCL and how the first conductive layer has a shape surrounding the second conductive layer) the second conductive layer (SCL).

    PNG
    media_image3.png
    604
    1123
    media_image3.png
    Greyscale

Regarding claim 3, Lee teaches that the vertical semiconductor device of claim 1, wherein the second conductive layer (SCL) includes a material having a different wet etch rate (SCL has Phosphorous / Arsenic dopants and FCL has Carbon dopants resulting in different wet etch rates; e.g. paragraphs 54, 56) than the first conductive layer (FCL).
Regarding claim 4, Lee teaches that the vertical semiconductor device of claim1, wherein the first conductive layer (FCL) includes polysilicon containing a first dopant (See paragraph 0054 of Lee. Both SCP1 and SCP2 in Fig. 9 annotated above use Phosphorous or Arsenic doping – hereafter FD), and the second conductive layer (SCL) includes polysilicon containing a second dopant (See paragraph 0056 of Lee. Layer 341 in Fig. 9 of Lee has carbon doping – hereafter SD), where the first dopant (FD) and the second dopant (SD) are different materials.
Regarding claim 5, Lee teaches that the vertical semiconductor device of claim 1, wherein the second conductive layer (SCL) includes carbon-doped polysilicon (See paragraph 0056 of Lee. Layer 341, 342 in Fig. 9 of Lee has carbon doping).
Regarding claim 6, Lee teaches that the vertical semiconductor device of claim 5, wherein the first conductive layer (FCL) includes phosphorus-doped polysilicon (See paragraph 0054 of Lee. Both SCP1 and SCP2 layers in Fig. 9 annotated above can use Phosphorous dopant).
Regarding claim 7, Lee teaches that the vertical semiconductor device of claim 1, wherein the second conductive layer (SCL) has a thickness that is thinner than (341 & 342 are thinner than SCP1, SCP2) a thickness of the first conductive layer (FCL).
Regarding claim 8, Lee teaches that the vertical semiconductor device of claim 1, wherein the barrier oxide (See Fig. B annotated below; Element labeled “Barrier oxide 1” is the layer 350b – hereafter BO1) disposed between the vertical source line (VSL) and the horizontal source channel contact (HSCC).
 
    PNG
    media_image4.png
    439
    775
    media_image4.png
    Greyscale

Regarding claim 9, Lee teaches that the vertical semiconductor device of claim 8, wherein the horizontal source channel contact (HSCC) includes a peak (Fig. B annotated above shows the peak) that is formed on a contact interface between the horizontal source channel contact (HSCC) and the barrier oxide (BO1).
Regarding claim 10, Lee teaches that the vertical semiconductor device of claim 8, wherein the barrier oxide (Portion of SS labeled “barrier oxide 2” as shown above in annotated fig. B.) includes an oxide (insulation patterns 350a, 350b, 350c; insulation materials include silicon oxide; e.g. paragraph 58) of the horizontal source channel contact (HSCC).
Regarding the process limitations recited in the claim, “the barrier oxide includes an oxide of the horizontal source channel contact”, it would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 11, Lee teaches that the vertical semiconductor device of claim 8, further comprising a sealing spacer (SS) formed between (the layer SS is provided between the BO1 and VSL; e.g. paragraph 0047) the barrier oxide (BO1) and the vertical source line (VSL).
Regarding claim 12, Lee teaches that the vertical semiconductor device of claim 1, wherein the barrier oxide (Element labeled “Barrier oxide 1” is the layer 350b – hereafter BO1; See Fig. B annotated above) includes an oxide of the first (FCL) and second (SCL) conductive layer (see paragraph 0058; both first and second conductive layers are formed of doped polysilicon; paragraph 0058 recites that the element 350b is formed of silicon oxide).
Regarding the process limitations recited in the claim, “the barrier oxide includes an oxide of the horizontal source channel contact”, it would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 13, Lee teaches that the vertical semiconductor device of claim 1, wherein the barrier oxide includes an oxide of the concave end portion and the convex end portion (the concave and convex end portions are made of the materials of first conductive layer and second conductive layers respectively; the barrier oxide , element labeled “Barrier oxide 1” is the layer 350b – hereafter BO1; See Fig. B annotated above, includes an oxide of the first and second conductive layers; paragraph 0058 
Regarding the process limitations recited in the claim, “barrier oxide includes an oxide of the concave end portion and the convex end portion ”, it would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 14, Lee teaches that the vertical semiconductor device of claim 1, wherein the barrier oxide (element barrier oxide 1 in Fig. B above) includes silicon oxide (see paragraph 0058).
Regarding claim 15, Lee teaches that the vertical semiconductor device of claim 1, wherein the second conductive layer (SCL) includes carbon-doped polysilicon (see paragraph 0056), the first conductive layer (FCL) includes phosphorus-doped polysilicon (see paragraph 0054), and the barrier oxide includes oxide of the carbon-
Regarding the process limitations recited in the claim, “oxide of the carbon-doped polysilicon and the phosphorus-doped polysilicon ”, it would not carry patentable weight in this claim drawn to a structure, because distinct structure is not necessarily produced.
Note that a “product by process” claim is directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3).  See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim, and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not.  Note that the applicant has the burden of proof in such cases, as the above case law makes clear.
Regarding claim 16, Lee teaches that the vertical semiconductor device of claim 1, wherein the barrier oxide (element barrier oxide 1 directly contacts the concave end portion (see Fig. B above; barrier oxide, element 350b, meets the concave end portion) and the convex portion (a portion of barrier oxide 1 abuts the top and bottom surface of the convex end portions 341, 342, and has a convex end portion so side surfaces are directly contacting the barrier oxide).
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBRATAKUMAR MANDAL whose telephone number is (408)918-7639.  The examiner can normally be reached on Monday-Friday 7:30-4:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Feeney Brett can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/S.M./Examiner, Art Unit 4156 

/JESSE Y MIYOSHI/
Primary Examiner, Art Unit 2822